COURT OF
APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-088-CV
IN
RE                                                                                            
RELATOR
INSURANCE DEPOT
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
On April 21, 2003, this court abated this
original proceeding to allow the successor judge to reconsider the original
judge's complained-of order. See Tex. R. App. P. 7.2(b); Lunsford
v. Morris, 746 S.W.2d 471, 471 n.1 (Tex. 1988) (orig. proceeding); State
v. Olsen, 163 Tex. 449, 360 S.W.2d 402, 403 (1962) (orig. proceeding). On
April 22, relator filed a Motion to Dismiss Petition For Writ of Mandamus,
asserting that the issues raised in this original proceeding are moot because
the parties have settled. See Tex. R. App. P. 42.1(a)(1). It is our
opinion that the motion should be granted. Therefore, we withdraw our abatement
order, grant the motion to dismiss, and dismiss this original proceeding. See
Tex. R. App. P. 42.1(a)(1).
 
                                                       
   ANNE GARDNER
                                                       
   JUSTICE
 
PANEL A: CAYCE, C.J.; DAY and GARDNER, JJ.
DELIVERED: May 8, 2003

1. See Tex. R. App. P. 47.4.